         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 1 of 43



                          IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                       CIVIL ACTION No. 3:20-cv-00133-JCH
         Plaintiff,

 v.
                                                       JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                       APRIL 18, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                        MOTION FOR SANCTIONS
 RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                         MEMORANDUM OF LAW


        Defendants’ request for extension is frivolous and must be denied. Here, counsel (i) failed

to file a timely answer to plaintiff’s complaint; (ii) failed to file a timely motion for extension; (iii)

resisted a meet-and-confer, or any meeting with plaintiff; (iv) altered, or assisted in altering, an

email solely to demonstrate plaintiff’s lack of credibility and mislead the Court; (v) violated all

Local Rules governing motions for extension, five days after Court warned counsel that he must

comply with Local Rules; (vi) cannot establish excusable neglect under Fed. R. Civ. P. 6(b); (vii)

violated two Court orders; and (viii) offered a boilerplate request that amounts to no request at

all. Defendants provide no legal basis or factual why their extension should be granted. They could

not offer such authority. Instead, defense counsel filed a motion for protective order [Doc. 75],

asking not to speak with plaintiff or meet plaintiff in person. Defense counsel is adamant about


             Plaintiff respectfully requests an oral argument on this motion.
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 2 of 43



not meeting in person – because he could not make any statement he knows to be false. But there

is no protective order from truth.

         Counsel’s dilatory tactics are merely tactical attempts to obfuscate the truth and

“dismantle” plaintiff’s credibility, “whatever it takes”. Counsel has never met with plaintiff, and

even threatened plaintiff with police. He has not spoken with plaintiff over telephone since March

5. On April 2, he declared: “I will not accept any further telephone calls from you.” [2]. Parties

must collaborate in litigation – but to collaboration to happen, parties must want to collaborate.

Parties should cooperate in discovery with minimal judicial intervention, but Defendants want no

discovery to ever take place. Counsel’s conduct in over fifty actions against Yale University in the

last thirty years squarely shows that blind stonewalling is not a tactic employed against this

plaintiff only, but a catch-all litigation strategy against most rules of procedure, solely to prevent

external insight into Yale University’s operations. (Or lack thereof.)

         For the reasons that follow, Defendants’ motion must be denied. Court should impose

sanctions that it sees fit to ensure respect to and compliance with Federal and Local Rules. Nothing

short of sanctions will compel defense counsel to respect “the ultimate equalizer” property of the

law.

                                  PRELIMINARY STATEMENT

         Counsel maintains a simple theory of the case: plaintiff is a dissatisfied student who was

properly dismissed, and now unreasonably blames well-meaning administrators for plaintiff’s

blunders. Counsel advances a narrative where plaintiff is an implausible individual, unworthy of

belief, one who sees no difference between a student mock trial club and the United States District

Court.


                                                                                                    2
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 3 of 43



       Defendants’ approach to this case is not a good faith error but a litany of deliberate steps

to (i) deflect the Honorable Court’s attention from plaintiff’s allegations; and (ii) harass plaintiff

solely to have him abandon this case. But counsel’s duty to zealously advocate his client’s case is

not infinite – a thin line exists that borders unethical conduct. For the reasons that follow, defense

counsel crossed that line here.

       Litigation is contentious in nature – but collaboration is futile unless parties want to

collaborate. Defendants’ dilatory tactics and blind stonewalling is intentional – counsel refuses, as

he always had and always will, to accept that Yale College could have done anything wrong.

       Three months into the case, parties are only further away from a resolution than they were

before. Parties have not met-and-conferred. Parties can’t agree on dates. Parties cannot agree on

anything. But do all parties want to agree on something?

       In pursuit of character assassination, counsel recounts the Court a story wherein plaintiff

“behave[s] like a pack of weasels and can't expect any part of [his] tale be believed". Ridge v.

DaimlerChrysler, 516 F.3d 623 (7th Cir. 2008). Counsel engages in petty disputes over

procedural minutiae, overheated rhetoric, and personal invectives targeted at plaintiff, who counsel

knows to be unemployed, lawfully unemployable, and without income. Meanwhile, counsel

fulfilled no discovery obligation: Defendants implemented no litigation hold, nor did they identify

data custodians. (Fortunately, plaintiff will offer defense counsel a hand at this task.)

       Counsel approaches this case as a zero-sum game, covering up insecurity with meaningless

fights. Plaintiff condemns the tactics to prove plaintiff is “wrong by association”, just because

opposing him is the venerable Yale University. This is not a difficult strategy to follow and prevail.




                                                                                                    3
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 4 of 43



But for plaintiff, this is not yet another game to win, or to lose. Plaintiff regrets mirroring counsel’s

approach to litigation, and proceeds with civility, respect, and facts.




                                                                                                       4
            Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 5 of 43



                                                 TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................. 2

TABLE OF AUTHORITIES ...................................................................................................... 6

FACTUAL BACKGROUND ...................................................................................................... 9

PROCEDURAL BACKGROUND ........................................................................................... 11

ARGUMENT........................................................................................................................... 12

      1.    Defendants Approached This Case in Bad Faith at All Times...................................... 14

      2.    Defendants Never Intend to Properly Answer Plaintiff’s Complaint ........................... 18

      3.    Defendants Already Procured a Month-Long Extension without the Court or Plaintiff
      Noticing ............................................................................................................................ 22

      4.    Defendants Failed to File a Timely Motion for Extension, and Offer No Explanation to
      the Court........................................................................................................................... 24

      5.    Defendants Resist A Rule 26(f) Conference, or Any Meeting at All............................ 24

      6.    Counsel Presents an Altered Email to the Court Solely to Prove Plaintiff Is Not Sincere
      with Counsel ..................................................................................................................... 26

      7.    Defense Counsel Violated All Local Rules Governing Motions for Extension After Court
      Warned Counsel That He Also Must Follow Local Rules ................................................... 31

      8.    Defendants Cannot Establish Excusable Neglect Under Fed. R. Civ. P. 6(b)(1)(B) ... 33

      9.    Counsel Engages in Dilatory and Obstructionist Tactics That Serve No Purpose But to
      Prevent a Speedy, Just, and Inexpensive Resolution of This Action ................................... 34

      10.       Defendants’ Boilerplate Request Amounts to No Request at All.............................. 35

      11.       Productive Continuation of This Action Is Impossible Without Court’s Intervention
                36

REQUEST FOR SANCTIONS ................................................................................................ 41

CONCLUSION ....................................................................................................................... 42


                                                                                                                                            5
           Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 6 of 43



                                          TABLE OF AUTHORITIES



                                                            CASES
Bagley v. Yale Univ. et al.,
     No. 3:13-cv-01890-CSH (D. Conn. 2014) ..................................................................... 41
Boon Partners v. Advanced Financial Concepts, Inc.,
     E.D.N.C.1996, 917 F.Supp. 392 ..................................................................................... 34
Bus. Guides, Inc. v. Chromatic Commc’ns Enters., Inc.,
     498 U.S. 533, 551 (1991)............................................................................................... 30
Chambers v. NASCO, Inc.,
     501 U.S. 32, 43 (1991) ................................................................................................... 13
Charles v. City of New York,
     No. 11 Civ. 2783 (AT) (RLE), 2015 WL 756886, at *3 (S.D.N.Y. Feb. 20, 2015)....... 13
Chen v. MG Wholesale Distribution Inc.,
     16-CV-4439 (PKC) (RLM) (E.D.N.Y. May 4, 2018) ..................................................... 14
Evon v. Law Offices of Sidney Mickell,
     688 F.3d 1015, 1035 (9th Cir. 2012)............................................................................. 14
Failure of Citizens' Protective League v. Clark,
     C.A.D.C.1949, 178 F.2d 703, 85 U.S.App.D.C. 282 ...................................................... 34
Global-Tech Appliances, Inc. v. SEB S.A.,
     563 U.S. 754 (2011) ....................................................................................................... 39
In re McCarthy,
     623 N.E.2d 473, 477 (Mass. 1993). ............................................................................... 30
Keeton v. Morningstar, Inc.,
     C.A.7 (Ill.) 2012, 667 F.3d 877 ...................................................................................... 34
Liguria Foods, Inc. v. Griffith Laboratories, Inc.,
     2017 U.S. Dist. LEXIS 35370, at *32 (N.D. Iowa Mar. 13, 2017) ................................. 36
Liguria Foods, Inc. v. Griffith Labs., Inc.,
     320 F.R.D. 168 (N.D. Iowa 2017) .................................................................................... 6

                                                                                                                                 6
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 7 of 43



Mancia v. Mayflower Textile Servs. Co.,
    253 F.R.D. 354, 362 (D. Md. 2008) (citation omitted) .................................................. 36
Mays v. Wal-Mart Stores, Inc.,
    No. 19-55318 (9th Cir. Mar. 17, 2020) ......................................................................... 33
Metropolitan Opera Ass'n, Inc. v. Local 100, Hotel Empl. and Rest. Employees Intern. Union,
    212 F.R.D. 178 (S.D.N.Y. 2003) .................................................................................... 13
Neitze v. Williams,
    490 U.S. 319, 325 (1989)............................................................................................... 43
Obiajulu v. City of Rochester, Dep’t of Law,
    166 F.R.D. 293, 295 (W.D. N.Y. 1996) ......................................................................... 35
Ransmeier v. Mariani,
    718 F.3d 64, 68 (2d Cir. 2013)................................................................................. 13, 14
S.L. Sakansky & Assoc., Inc. v. Allied Am. Adjusting Co. of Florida, LLC,
    2007 WL 2010860, at *1 (M.D. Fla. Jul. 6, 2007) ......................................................... 42
Schlaifer Nance & Co. v. Estate of Warhol,
    194 F.3d 323, 336 (2d Cir. 1999) .................................................................................. 14
Shepherd v. Am. Broad. Cos.,
    62 F.3d 1469, 1475 (D.C. Cir. 1995) ............................................................................. 14
Smith v. Our Lady of the Lake Hosp., Inc.,
    C.A.5 (La.) 1992, 960 F.2d 439 ...................................................................................... 21
St. Paul Reinsurance Co., LTD. v. Commercial Fin. Corp.,
    198 F.R.D. 508, 511-513 (N.D. Iowa 2000) .................................................................. 35
Trade Well Int’l v. United Cent. Bank,
    778 F.3d 627 (7th Cir. 2015) ......................................................................................... 14
United States v. A.H. Fisher Lumber Co.,
    162 F.2d 872, 873 (4th Cir. 1947) ................................................................................. 18
United States v. Jewell,
    532 F. 2d 697, 700 (CA9 1976) (en banc) ..................................................................... 39
Vaigasi v. Solow Mgmt. Corp.,
    11 Civ. 5088 (RMB)(HBP) (S.D.N.Y. Feb. 16, 2016) ................................................... 13
                                                                                                                            7
            Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 8 of 43



Walker v. Lakewood Condo. Owners Ass’n,
      186 F.R.D. 584, 587 ........................................................................................................ 36

                                                              STATUTES
Connecticut General Statutes Title 52. § 52-57 ........................................................................... 24
Fed. R. Civ P. 11(b)(1) ........................................................................................................... 21
Fed. R. Civ. P. 11 ..................................................................................................................... 30
Fed. R. Civ. P. 11(b)(2) .......................................................................................................... 22
Fed. R. Civ. P. 11(b)(3) .......................................................................................................... 21
Fed. R. Civ. P. 6(b)(1)(B) ....................................................................................................... 34

                                                      OTHER AUTHORITIES
Black’s Law Dictionary (11th ed. 2019) .................................................................................. 15
Gensler, Steven S. and Rosenthal, Lee H. (2017) "Breaking the Boilerplate Habit in Civil
      Discovery," Akron Law Review: Vol. 51: Iss. 3, Article 3 .................................................. 35
Marty Solomon, Are the Bad Old Days of Blind Stonewalling in Discovery Finally Coming to a
      Close?, Jul. 26, 2017 ......................................................................................................... 38
The Advisory Committee Notes to the 1983 Amendment to Rule 26(g) ................................. 31

                                                                RULES
ABA Model Rule 4.3. ................................................................................................................ 24
Commentary to Rule 4.3., Rules of Professional Conduct, Connecticut Bar Association ..................... 24
District of Connecticut Local Rule 4(b).................................................................................... 31
Local Rule 26(f)(1) ................................................................................................................. 25

                                                             TREATISES
Restatement (Second) of Contracts § 205 cmt. d (1979) ............................................................. 15




                                                                                                                                         8
           Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 9 of 43



                                            FACTUAL BACKGROUND

          Plaintiff Jakub Madej, a foreign 1 student at Yale College on full scholarship, has been

involuntarily withdrawn in January 2020. Obliged by law to immediately leave the country,

plaintiff rented a car, drove to Canada, and immediately returned to New Haven using his old

visitor visa. He brought this action two weeks later, alleging unlawful withdrawal and negligence.

          Plaintiff questions how Yale College administrators 2 determined that withdrawal,

knowingly offered plaintiff no time to scrutinize their decision, not contacted plaintiff’s academic

advisor, and did not read plaintiff’s petition. All administrators refused to meet plaintiff, or speak

to him.

          The home university is a quasi-government for every international student arriving in the

United States. That university alone has the power to terminate student’s immigration status,

employment authorization, and obliged him to leave the country immediately, with no external

oversight. Plaintiff here experienced this first-hand.

          Plaintiff was lucky to have a driver’s license, credit card, U.S. visitor visa, and visa-free

entry to Canada to pursue his rights, as he does, within the law. Otherwise, he would be an illegal

immigrant unlawfully present in the country and subject to removal 3. Most students in plaintiff’s

shoes would not have that chance – they could not be expected to – no matter the merits of their

cases 4. On return from Canada, a state trooper stopped plaintiff at 01:33am in Williston County,


1
  Plaintiff is neither a citizen nor a permanent resident of the United States.
2
  Plaintiff’s suit makes no allegations against Yale University faculty, or lower-level clerical and maintenance staff.
Plaintiff maintains a cordial relationship with all to date. Plaintiff wishes to thank all professors and workers at Yale
Law School and Yale School of Management who supported him in recent months: let plaintiff sit on courses they
teach, and providing guidance unrelated to these proceedings. Many did so without their knowledge.
3
  Plaintiff’s story shows precisely how honest people who arrive in the United States with good intentions overstay
their visas and never leave. Because they cannot. Some appear before this Court years later – as defendants in criminal
cases or removal proceedings.
4
  This motion does not concern the merits of plaintiff’s case, and plaintiff will refer to them only to the extent necessary.
                                                                                                                           9
           Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 10 of 43



Vermont for exceeding the speed limit by 12 mph; Plaintiff wished to dispute that violation but

could not even know where and when to appear in a county court: he receives multiple emails

asking to pick up mail from his old College [7-14], but according to counsel, plaintiff could not

be present on campus, a fact he knew about [Doc. 75]. If counsel were correct, why was plaintiff

part of the Yale SOM course team that met twice a week until March [15-18]? Counsel had that

knowledge because he (i) procured an affidavit from the same professor [Doc. 50-5]; (ii) caused

plaintiff to lose access to a Box folder used for that course. Other team members have access to the

same cloud storage folder. Counsel had that knowledge but still insists plaintiff knew he must

remain off-campus.

       Plaintiff received no answers within the College, and pursued his rights in the court of law.

Defendants have hardly cooperated with plaintiff – they stalled all attempts at discovery, alleged

facts they could easily verify are false, and altered (at least) one email to convince the Court that

plaintiff is unworthy of belief. None of these actions were accidental.

       Plaintiff has no home, because he lived in student dormitory and supported himself from

financial aid and work prior to his withdrawal. He now has none. Plaintiff has received enormous

support of friends and friendly faculty; however, as Defendants questioned several professors over

plaintiff’s actions (“did he really sit on that class at Yale Law School?”), plaintiff ceased contact

with them – these remarkable people deserve only appreciation, not troublemaking from Yale

lawyers.

       Defendants advanced an ostensibly convincing fact pattern, putting all blame on plaintiff.

Defense counsel has a right to maintain his theory of the case – but “each side is entitled to pursue

intelligible theories of the case and [Defendants] cannot, by their sole insistence, declare evidence


                                                                                                  10
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 11 of 43



undiscoverable and irrelevant merely because it does not fit into their own theory of the case.”

Sentis Grp., Inc. v. Shell Oil Co., 763 F.3d 919, 926 (8th Cir. 2014). “Modern ‘litigation’ seems

to favor wars of discovery attrition” – despite Defendants’ obstructionist practices, plaintiff is still

here, and is not going anywhere. Liguria Foods, Inc. v. Griffith Labs., Inc., 320 F.R.D. 168 (N.D.

Iowa 2017). Defense counsel refuses to accept that unexpected reality. What matters in this case,

and what will matter for the jury, is what defendants have not revealed – not what story they first

wrote.

         Plaintiff proceeds without assistance of counsel. Plaintiff is a student member of

Connecticut Bar Association, and a member of Section of Litigation, American Bar Association.



                                 PROCEDURAL BACKGROUND

         Plaintiff filed this action on January 30, 2020. Parties have not met or conferred; they did

not exchange disclosures. Plaintiff made that statement on the record [Doc. 70] and over email to

counsel [1-6].

         On April 1, plaintiff opposed defendants’ motion to quash notices of depositions [Doc.

70], showing with specificity that Defendants (i) did not and could not meet their burden under

Local Rule 37 because counsel never tried to resolve the issue informally, nor did they want to;

(ii) offered speculative and factually unsupported explanations why they could not “comply on

such short notice”; and (iii) filed an untimely notice to quash. Defense counsel did not address any

of plaintiff’s arguments.

         On April 2, Court warned the defense counsel that he must comply with the Local Rules.

“Finally, the court reminds defense counsel, in light of plaintiff's representation of counsel's failure


                                                                                                     11
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 12 of 43



to confer, or to respond to plaintiff's communications, that counsel must comply with the Local

Rules.” [Doc. 72].

       On April 6, Defendants filed a three-sentence-long motion for extension [Doc. 73].

       On April 7, defense counsel filed a vexatious and frivolous motion for protective order

[Doc. 75] solely to harass plaintiff while offering evidence to the Court that plaintiff fails to meet

his promises. Counsel filed that motion at 11:35 p.m., reasonably expecting that plaintiff would

be writing a response to his motion for extension (true), would immediately notice counsel’s filing

(true) and react to it emotionally (how could you not, where someone more powerful makes

statements you know to be wrong?). This was counsel’s sole purpose in filing that motion because

it otherwise lacks merit. Plaintiff will address that motion separately.

       Counsel later amended his motion for extension [Doc. 74], offering the Court a

representation of an email that suggests plaintiff is insincere with counsel. Plaintiff explains here

(i) how the Court can determine that counsel’s statement is false; (ii) how he altered an email to

advance an untrue theory in Court; and (iii) why he did so.

       On April 18, plaintiff opposes defendants’ motion for extension, and moves for sanctions.



                                           ARGUMENT


       The Supreme Court has broadly defined the “inherent powers of the court," that consist of

"certain implied powers [necessarily given to the] Courts of justice from the nature of their

institution . . . which cannot be dispensed with in a Court, because they are necessary to the exercise

of all others." This inherent power is not limited by overlapping statutes or rules. “[T]he inherent

power of a court can be invoked even if procedural rules exist which sanction the same conduct.”


                                                                                                    12
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 13 of 43



“Whereas rules based sanctions "reach[] only certain individuals or conduct, the inherent power

extends to a full range of litigation abuses" and, "at the very least. . . must continue to exist to fill

in the interstices.” Chambers v. NASCO, Inc., 501 U.S. at 32, 43, 46, 49 (1991).


        “[A]ny federal court . . . may exercise its inherent power to sanction a party or an attorney

who has ‘acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’” Ransmeier v.

Mariani, 718 F.3d 64, 68 (2d Cir. 2013), quoting Chambers v. NASCO, Inc. at 45-46.


        In this Circuit, sanctions under the Court’s inherent power require a finding of bad faith.

Metropolitan Opera Ass'n, Inc. v. Local 100, Hotel Employees and Restaurant Employees Intern. Union,

212 F.R.D. 178 (S.D.N.Y. 2003). Courts may impose sanctions pursuant to their inherent

authority "only upon a particularized showing of bad faith, which requires clear evidence that the

challenged actions are entirely without color and are taken for reasons of harassment or delay or

for other improper purposes." Vaigasi v. Solow Mgmt. Corp., 11 Civ. 5088 (RMB)(HBP)

(S.D.N.Y. Feb. 16, 2016) (internal alterations omitted) (quoting Charles v. City of New York, No.

11 Civ. 2783 (AT) (RLE), 2015 WL 756886, at *3 (S.D.N.Y. Feb. 20, 2015)).


        In order to impose sanctions pursuant to its inherent power, court must find that (1) the

challenged claim was without a colorable basis or (2) the claim was brought in bad faith, i.e.,

motivated by improper purposes such as harassment or delay. Chen v. MG Wholesale Distribution

Inc., 16-CV-4439 (PKC) (RLM) (E.D.N.Y. May 4, 2018), citing Schlaifer Nance & Co. v. Estate

of Warhol, 194 F.3d 323, 336 (2d Cir. 1999).


        Inherent power sanctions are generally justified where the offender willfully disobeys a

court order. Trade Well Int’l v. United Cent. Bank, 778 F.3d 627 (7th Cir. 2015) (stating that


                                                                                                      13
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 14 of 43



“sanctions under the court’s inherent power should not be imposed unless there is bad-faith

conduct or willful disobedience of an order”); Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015,

1035 (9th Cir. 2012) (“[A] district court has the inherent power to sanction for: (1) willful

violation of a court order; or (2) bad faith. A determination that a party was willfully disobedient

is different from a finding that a party acted in bad faith. Either supports the imposition of

sanctions.”). Ransmeier v. Mariani, 718 F.3d 68 (2d Cir. 2013) (“Our authority to impose

sanctions is grounded, first and foremost, in our inherent power to control the proceedings that

take place before this [c]ourt.”); Shepherd v. Am. Broad. Cos., 62 F.3d 1469, 1475 (D.C. Cir.

1995) (stating that a court may sanction both lawyers and parties pursuant to its inherent

powers).



        1. Defendants Approached This Case in Bad Faith at All Times


        “Good faith” is a state of mind consisting in (1) honesty in belief or purpose, (2)

faithfulness to one's duty or obligation, (3) observance of reasonable commercial standards of fair

dealing in a given trade or business, or (4) absence of intent to defraud or to seek unconscionable

advantage. Black’s Law Dictionary (11th ed. 2019). “Bad faith” has been recognized in judicial

decisions as: evasion of the spirit of the bargain, lack of diligence and slacking off, willful rendering

of imperfect performance, abuse of a power to specify terms, and interference with or failure to

cooperate in the other party's performance.” Restatement (Second) of Contracts § 205 cmt. d

(1979).


        Just as counsel failed to even try to resolve any discovery dispute [Doc. 67, 70, 72] in good

faith, he never intended to take plaintiff seriously. When he first learned plaintiff filed this case, he

                                                                                                      14
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 15 of 43



automatically assumed as a fact that plaintiff is a dissatisfied student who failed in school, and

desperately tries to be reinstated. The moment counsel realized this is not true, he ceased any phone

communication with plaintiff. But willful blindness is no excuse.


       Defendants’ conduct throughout all of the proceedings squarely demonstrate their bad-

faith approach. Defense counsel continuously offers legal advice to plaintiff, which he must not do.

Plaintiff only recently realized this. Defendants approach lacks consistency: they ostensibly agree

to cooperate with the plaintiff [Doc. 49, p. 8] and certified to the Court that they “would promote

the just, speedy and inexpensive determination of this action” [Id.], but their actions show the

opposite.


       Counsel authoritative wrote to plaintiff: “you are free to withdraw this case at any time; if

you do not, it will be decided on the merits.” [3] But, as it will become obvious, counsel has no

interest to have this case decided on the merits.

       If Defendants believed this action is not grounded in law, they would have filed a motion

to dismiss. Defendants never noted they intend to move to dismiss, on the record or informally.

This Court’s Order requires that all motions to dismiss based on the pleadings shall be filed within

90 days after the filing of the complaint, or by April 28, 2020. This is ten days from today. So,

defendants will not move to dismiss.

       If Defendants believed this action is not grounded in fact, or that plaintiff’s complaint is

frivolous, they would have engaged in some discovery, and offer the Court a convincing argument

that plaintiff simply cannot be correct. They did not. If Defendants’ case was rock-solid, why did

counsel alter an email and presented it to the Court, violating all rules of professional

responsibility?

                                                                                                  15
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 16 of 43



       If Defendants believed no disagreement exists on material facts, they would have filed a

motion for summary judgment. They did not, because counsel did not study the facts – or he

would have answered the complaint on time.

       Defendants act as if they understood plaintiff’s complaint: they did not file a motion for

more definite statement, asked for no clarification, and requested no amendment – formally or

informally.

       Defendants rejected plaintiff’s settlement offer, ignored requests for settlement suggestion

from the defendants, and made no efforts to resolve this dispute otherwise. Defense counsel

disregarded an informal settlement suggestion from a Yale professor that plaintiff worked with

since 2016, and who counsel defended for 4 years in Bagley v. Yale Univ. et al. But defense counsel

still wants the case “to be decided on the merits”.

       Just one week later, counsel asks the Court for permission not to speak in-person or over

phone with plaintiff – even though he never met the plaintiff, and hasn’t spoken with plaintiff since

March 5. How does counsel expect a Rule 26(f) Conference to happen? Does counsel plan to

conduct depositions telepathically, or voir dire the prospective jurors via email?

       Defendants simply ignore the reality that Yale University could be at fault. Counsel

vigorously protect any scrutiny of inter-university world because he knows it is not what

defendants present outside. Defendants refuse to acknowledge the fact that plaintiff is still here,

undeterred by counsel’s creative tactics engineered solely to have plaintiff abandon the case. When

it became apparent that Defendants’ hopes are doomed, counsel started eluded plaintiff,

intimidated him with frivolous motions spiced with personal invectives, and offered misleading

legal advice – a practice plaintiff now understands a lawyer must not engage in.


                                                                                                  16
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 17 of 43



          Now, defense counsel assumes the posture of an ostrich and firmly placing his head in the

sand. The same pattern of behavior has brought plaintiff before this Court – Yale College

administrators had no interest in non-adversarial solution of a dispute, because they fail to

acknowledge there is a dispute.

          Defense counsel coached plaintiff that Defendants, not plaintiff, have “objective facts”:

                          “I am not suggesting that you are lying when you say these things
                 occurred; it may be that you honestly believe what you say, but the objective facts
                 are otherwise. There are numerous instances in your prior emails with Yale
                 instructors and administrators, as well as in your court filings, where you have
                 provided contradictory information, and you have given interviews to the media
                 containing statements that are not accurate.”
                                                                                                [2]



          If counsel agrees with his statement, why does he so vigorously prevent discovery from

taking place? No one can dispute that “the discovery system is designed to facilitate truth-finding”.

Discovery is mutual, and counsel could have verified facts he made to the Court before he certified

he engaged in reasonable inquiry. He could have asked plaintiff for clarification, or even meet

plaintiff in real life. He did not. Because counsel has no interest in the full picture, if only he can

design a fact pattern that yields the desired conclusion. To that end, counsel procured emails from

plaintiff’s inbox without initial disclosures and “massaged” facts to end this case immediately, no

matter the merits. He could have asked plaintiff for clarification, or even meet plaintiff in real life.

He did not. However, plaintiff recognized the judiciary process has rules and procedures which

have a purpose – and observed them throughout this action. In the interest of transparency,

plaintiff is prepared to clarify any confusion the Honorable Court might have noted from the

record.




                                                                                                       17
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 18 of 43



       For counsel, this case may be about winning at all costs. But “a law suit is not a children's

game but a serious effort on the part of adult human beings to administer justice”. United States v.

A.H. Fisher Lumber Co., 162 F.2d 872, 873 (4th Cir. 1947). If he had a rock-solid case, why

would he resort to intimidation and resisted discovery so vigorously? Why would he accuse

plaintiff of misleading his doctor?

       Plaintiff will proceed through discovery into trial without delay, to the fullest extent of the

law. Plaintiff respectfully requests that the Court impose sanctions on defense counsel that it sees

fit to ensure Defendants’ full compliance with and respect to all procedural rules, not with their

letter but also with their purpose.



       2. Defendants Never Intend to Properly Answer Plaintiff’s Complaint



       Defendants had eleven (11) weeks to answer plaintiff’s complaint. They did not.

       Defense counsel never met plaintiff, and resists plaintiff’s attempts to meet in person – he

even threatened plaintiff with police for reasons that are not immediately comprehensible [2].

Plaintiff suggested parties meet via videoconference for depositions at least three times; counsel

ignored all proposals to meet virtually. Not because he missed them – he remembers each carefully

– but because he intentionally avoided making any written statement whatsoever. But sometimes,

no evidence is the best evidence.

        Plaintiff volunteered to meet to Guilford, where counsel practices law, but to no avail.

Plaintiff suggested specific dates to meet in February, and in April [1-6]. Now counsel asks the

Court for relief from requirements of Local Rules – which he never followed – and not to contact


                                                                                                   18
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 19 of 43



plaintiff except via email [Doc. 75]. Meanwhile, he wishes to have the case “decided on the merits”

[3]. How does counsel expect to meet and confer; conduct a trial via email?

       Counsel refused to engage in formal or informal discovery. He moved to quash all

depositions, offering in support vague statements that indicate no effort. “It is believed that some

of the deponents are out of state.” [Doc. 48, p. 5]. Now, plaintiff provided counsel with times

when most individuals to be deposed are surely available.

       Counsel appears concerned whether plaintiff is truthful, and whether he understands what

perjury is. Counsel certified he made a reasonably inquiry before signing off his filings. Still, he

asserts “there is no way for anyone to determine which, if any, of [plaintiff’s] statements [sic]

mirrors reality.” Counsel fails to cite plaintiff’s statements (he could not) – but he offers this

argument to the Court:



                        In prior communications, the plaintiff has variously represented that he
               spent the winter break in Poland, France or China. Again, there is no way for
               anyone to determine which, if any, of these statements mirrors reality.
                                                                                 [Doc. 75, p. 4]



       But counsel never asked plaintiff where he was over winter break. He has not spoken with

plaintiff since March 5. Still, he declares he “has spoken to the plaintiff via telephone on numerous

occasions since the beginning of this litigation” [Doc. 75, p. 1] – when he asks not to speak to

plaintiff anymore. If counsel doubted that plaintiff is truthful, he could have served a request for

admission, an interrogatory, or demanded another proof – a testimony of someone who witnesses

plaintiff in that country, a stamp in plaintiff’s passport, or plaintiff’s visa. He could have asked for

copies of plaintiff’s flight reservations or hotel bookings. Counsel could have met plaintiff and



                                                                                                     19
           Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 20 of 43



ascertain the truth from plaintiff’s tone and demeanor. He did none. Nor did he want to, because

counsel has no interest in fact-finding 5.

         In furtherance of his attempts at character assassination, Counsel made numerous

misleading or false statements about plaintiff to the Court. For example, counsel claimed “plaintiff

continued his refusal to vacate, forcing the Superintendent to call the Yale Police Department and

summon officers to remove the plaintiff.” [Doc. 67, p. 2]. But no superintendent ever called Yale

Police. On April 4, plaintiff called the same superintendent, a very kind person who plays no role

whatsoever in this case, and verified that counsel’s statement is not true. Counsel offers no factual

support that plaintiff “continued his refusal to vacate [a room]”. Nor could he. Can counsel name

the officers that witnessed that “continued refusal”? After all, counsel certified to the Court that

his factual contentions have evidentiary to the best of his knowledge, information, and belief,

formed after an inquiry reasonable under the circumstances.

         Yet still, counsel vaguely declares: “There can be no doubt that misinterpretations arise

more readily from oral communications than from written ones.” [Doc. 75, p. 6]. In reality, he

resists contact because he could no longer obfuscate the truth when challenged. Cross-examination

may be the ultimate engine to discover the truth, but here an in-person meeting would suffice.

Plaintiff once asked counsel to look him into the eyes when asserting such facts [4]. Counsel

refused.




5
 In the interest of transparency, plaintiff has uploaded responsive documents at the following link, which is protected
with a password. we.tl/t-nZ1h5CNLgN. Counsel can call, text, or email plaintiff at any time if he wishes to uncover
some truth.
                                                                                                                   20
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 21 of 43



        Meanwhile, Counsel certified none of his filings were intended “for any improper purpose,

such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation”. Fed. R. Civ

P. 11(b)(1).

        By filing a motion, a party certifies that asserted “factual contentions have evidentiary

support … to the best of his knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances”. Fed. R. Civ. P. 11(b)(3). To determine whether reasonable

inquiry took place, courts consider (i) time available to signing attorney for investigation; (ii)

extent of attorney's reliance upon his client for factual support of documents; (iii) feasibility of

prefiling investigation; (iv) whether signing attorney accepted case from another member of the

bar; (v) complexity of factual and legal issues; and (vii) extent to which development of factual

circumstances underlying claim requires discovery. Smith v. Our Lady of the Lake Hosp., Inc., C.A.5

(La.) 1992, 960 F.2d 439. Zion v. Nassan, 727 F. Supp. 2d 388 (W.D. Pa. 2010). Here, no

factor weighs in Defendants’ favor. Counsel is a distinguished education law attorney, and a go-to

trial counsel for Defendants since the Soviet Union collapsed. He represented Yale at least 55 times

in federal courts alone, and over 120 in Connecticut state courts. He graduated cum laude from

Yale College himself; reportedly, his children attend Yale. His law firm partner’s spouse has

worked at Yale for twenty years. Counsel’s knowledge of education law is exceptional, as is his

knowledge of Defendants’ internal organization and protocols. (Or lack thereof.) Yet, counsel

certified his arguments are nonfrivolous. An attorney … certifies … after a reasonable inquiry [that

his] claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law or for establishing new law. Fed. R. Civ. P.

11(b)(2).


                                                                                                      21
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 22 of 43



       In Citicorp, court sanctioned an attorney who failed to research law and determine whether

he had sufficient evidence to make prima facie showing of age discrimination, which warranted

Rule 11 sanctions. Citicorp/Diner's Club, Inc., 139 F.R.D. 357 (N.D. Ill. 1991). Here, defense

counsel had 80 days to file an answer, which should have given him ample time to research law

and facts. This action is not a complex securities litigation or a contentious white-collar prosecution

– but an action of one particular student against Yale University for clearly defined conduct.

Counsel did not accept the case from another attorney. He tried virtually identical cases for Yale

University since 1991. Yale College first allowed women to enroll as students in 1969.

       Defendants never intended to answer plaintiff’s complaint because they ignore the

possibility that anyone else but plaintiff can be at fault. For that reason, Defendants’ motion must

be denied.


       3. Defendants Already Procured a Month-Long Extension without the Court or Plaintiff
          Noticing

       Defendants now ask for an extension but counsel already procured an extension on

February 4, without the Court or plaintiff noticing. Counsel authoritatively recommended that

plaintiff waives service of summons, after plaintiff already served the process, because plaintiff’s

way “was not permitted”. Counsel knew his representation is false. The only difference was the

timeline – now Defendants had 60 days to answer plaintiff’s complaint, not 21 days. Still, this

additional five weeks’ time was insufficient for Defendants to “research the facts and the law”.


       On February 3, Defense counsel contacted plaintiff via email [19] and declared that

plaintiff’s service of process “is not permitted” because plaintiff “delivered the summons and

complaint to Yale [him]self, rather than engaging a process server”. He recommended that

                                                                                                    22
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 23 of 43



plaintiff sign a form that he attached to waive service to “remedy that defect without incurring any

fees”. He emphasized that plaintiff would not need to hire a process server, or “pay any other fee

if you follow that procedure”. He also politely suggested plaintiff can call him to have questions

answered about this issue. This was the first message between the parties.


         Counsel knew his representation was false. No Federal or Local Rule requires a process

server to serve process, either on an individual or a corporation. In no case has a party successfully

challenged the validity of process because the summons was hand-delivered to a corporation, and

not served by a process server. Under Fed. R. Civ. P. 4(h), a complaint must be served on a

domestic corporation be served by “delivering a copy of the summons and of the complaint”, which

plaintiff did – when he hand-delivered the summons to Office of General Counsel, which accepts

the service of process for Yale University and all of its officers. Even Connecticut state law also

contains no provision mandating that a process server. Connecticut General Statutes Title 52. § 52-

57. Still, counsel made that misleading statement to plaintiff, thus procuring an extension.

         Counsel also knew that plaintiff is unrepresented, and that he must not offer legal advice

to plaintiff 6. Plaintiff only recently understood that it is counsel’s conduct that is deceptive, not the

legal profession as a whole. After all, a lawyer “shall not state or imply that the lawyer is

disinterested … [i]n dealing on behalf of a client with a person who is not represented by counsel”.

ABA Model Rule 4.3. In these proceedings, the interests of parties are clearly adverse. “The Rule

distinguishes between situations involving unrepresented persons whose interests may be adverse

to those of the lawyer's client and those in which the person's interests are not in conflict with the



6
  This idea is frequently discussed in the legal profession, outside the treaties and judicial decisions. “[to] the extent
that you’re giving legal advice and saying, “You should strike this because you’re not allowed to do it,” that’s a violation
of Rule 4.3”. https://www.abajournal.com/news/article/podcast_monthly_episode_35
                                                                                                                        23
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 24 of 43



client's. In the former situation, the possibility that the lawyer will compromise the unrepresented

person's interests is so great that the Rule prohibits the giving of any advice, apart from the advice

to obtain counsel.” Commentary to Rule 4.3., Rules of Professional Conduct, Connecticut Bar

Association.

        Counsel at all times intended to delay plaintiff’s action in hope plaintiff would eventually

abandon this suit, even at a cost of misrepresenting facts to gain an unfair advantage. He continues

to employ this strategy to this day. Defendants’ conduct clearly and convincingly demonstrates

they never intended to take plaintiff’s claims seriously, a prima facie showing of bad faith.


        4. Defendants Failed to File a Timely Motion for Extension, and Offer No Explanation to
           the Court

        Defendants fail to explain why they did not request the extension on a timely basis, and

why they violated the Local Rules yet again, four days after the Honorable Court warned defense

counsel he must comply with the Rules [Doc. 72].

        If defense counsel really needed an extension, he would have (i) agree informally with

plaintiff for an extension; (ii) filed a timely motion with the Court; (iii) provide specific facts

justifying his need for an extension, and what efforts he made to date; or (iv) file the answer as he

awaited plaintiff’s opposition. He did none, nor did he want to.


        5. Defendants Resist A Rule 26(f) Conference, or Any Meeting at All


        Defense counsel expresses his interest in “productive resolution of the case”, but a

productive resolution is clearly unlikely if parties do not talk. Rule 26(f) conferences are helpful

only when the attorneys involved are fully prepared – and when they talk.

                                                                                                   24
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 25 of 43



       Parties originally had an oral agreement to meet in person for meet-and-confer. Counsel

later reneged on this contract in plaintiff’s most vulnerable moment. Counsel correctly asserted

that “the rule contemplates that we make an effort to reach agreement” [Doc. 49-2]; however,

professional conduct implies that party do make an effort to reach agreement, not merely say they

do.

       Rule 26(f) conference is not a mere formality – requires parties to consider the nature and

basis of their claims and defenses and the possibilities for promptly settling or resolving the case.

Local Rule 26(f)(1) contemplates that meet-and-confer “may be conducted by telephone or

electronic audio or video conferencing service”. Local Rule 37(a) requires that all discovery

disputes be first discussed between counsel in person or by telephone before a party makes a motion.

The 26(f) Conference is the master conference to organize the discovery process, and minimize

the likelihood of disputes, and the need for judicial intervention. Logically, a master conference

requires at least the same level of effort as a conferral to resolve a one-time discovery dispute.

       Counsel doesn’t dispute that parties have not met or conferred. The Court should issue an

amended scheduling order to reflect the discovery plan meet-and-confer. Plaintiff will make a

separate filing in that regard; however, plaintiff expects that parties will be unable to reach an

agreement. Plaintiff cannot conceive of a single action he might undertake to force defense counsel

to respect the rules of procedure.

       Counsel claims plaintiff makes “patently false” statements about parties’ cooperating

because counsel spoke with plaintiff over “telephone on numerous occasions since the beginning

of this litigation”, and that parties “exchanged countless emails”. Indeed, defense counsel and




                                                                                                     25
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 26 of 43



plaintiff did exchange countless emails. But one constructive email trumps a hundred purposeless

emails. One hundred meaningless emails only waste parties’ and the court’s time.

       Counsel demonstrated no interest in resolving this action productively, and further

communication is likely to be futile.


       6. Counsel Presents an Altered Email to the Court Solely to Prove Plaintiff Is Not Sincere
          with Counsel

       Defense counsel tells the Court, in his amended motion for extension [Doc. 74], that

plaintiff is insincere with counsel because he misstated how much time counsel afforded plaintiff

before filing a motion for extension – not 45 minutes but 2 hours 43 minutes. He repeats this

allegation in his motion for protective order [Doc. 75, p. 5]. If this wasn’t absurd enough, counsel

knowingly altered the email he offers to the Court [Doc. 74-2] to persuade Your Honor not to

believe plaintiff. This Court need not hire an outside expert, or a computer specialist, to

conclusively determine who is correct because the truth is remarkably simple.

       On 4:20pm ET, defense counsel’s paralegal sent plaintiff an email, asking whether plaintiff

objects a three weeks’ extension Defendants seek in this case. A plain looking email is attached

[21-22]. At 5:03pm ET, defense counsel filed a motion for extension [23]. This time is logged

on CM/ECF, and does not depend on time zones or parties’ wishes. Defense counsel now alleges

plaintiff misstated that date, and offers a printed email as evidence to the Court [Doc. 74-2]. He

is intentionally misleading the Court.

       Defense counsel offers the Court a representation of an email, ostensibly demonstrating

that counsel’s paralegal sent it at “2:20 p.m., two hours and 43 minutes before defense counsel

filed its motion at 5:03 p.m., and not 45 minutes as reflected in plaintiff’s email”. Either plaintiff


                                                                                                   26
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 27 of 43



or counsel is correct. Just as one person cannot be in New Haven and Hartford in the same time,

an email cannot be sent once both at 2:20 p.m. and at 4:20 p.m. An email sent once is only sent

once.

        In reality, counsel altered the email to have it say what it not true. This Court need not

inquire how counsel edited the email – which software he used, or whether others’ assisted counsel

– because each email service provider stores on its server a unique time-stamped copy of every email

sent, showing when the sender sent it, and when the recipient received it.

        An email consists of computer instructions that encode the actual message – what we

commonly refer to as an email – and additional information into one file to ensure that a message

looks identical on different computers. Such “full” version of the email counsel offers to the Court

is attached [25-30]. Plaintiff underlined the relevant lines for the Court.

        Counsel’s paralegal pressed the “send” button at 4:20:23 p.m. EDT (translating from

20:20:23 +0000). Message was delivered to plaintiff’s email inbox at 13:20:59 ‐0700 (PDT),

or 1:20:59 pm Pacific Time. Eastern time is three hours past Pacific Time, so the message was

delivered at 4:20:59 pm EDT. (The “full” email uses Pacific Time because Google’s headquarters

is in Mountain View, California. Plaintiff uses Gmail as his email service provider.)

        Counsel might claim he made an innocuous mistake. But he certified to the Court that his

filing has evidentiary support, to the best of counsel’s knowledge, information, and belief, formed

after an inquiry reasonable under the circumstances. Fed. R. Civ. P. 11(b)(3). If counsel wishes

to advance that argument, plaintiff has described step-by-step how counsel created that misleading

email, and independently time-stamped this explanation. Plaintiff can also alter emails he offers to

the Court, and claim the message here was sent at 3:14pm [31], or at 8:10am [33], to


                                                                                                 27
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 28 of 43



demonstrate that plaintiff was given enough time to respond. The “full” email representation filed

with the Court can also be altered, of course. Plaintiff does not result to such falsehoods because

he understands that his reputation is like a toothpaste: once empty, it can never be restored.

       Counsel’s conduct is noteworthy not because 2 h 43 mins are anyhow different from 45

minutes, but because it (i) demonstrates to what extent counsel wishes to “win”, “whatever it

takes”; and (ii) deflects Court’s attention from how this dispute started – that Defendants were

never interested whether plaintiff agrees or opposes the motion for extension. Counsel merely

wished to create an impression of compliance with Local Rule 7(b)(2), with no intention to ever

follow it. “All motions for extensions of time shall include a statement of the movant that… (2)

despite diligent effort, including making the inquiry in sufficient time to afford non-movant a

reasonable opportunity to respond, the movant cannot ascertain the position(s) of the non-

movant(s).” Local Rule 7(b)(2) exists because an information whether or not the non-moving

party agrees simplifies Court’s decision-making process. This Court need not consider parties’

arguments for and against extension if parties already reached an agreement. But defense counsel

never intended to follow the spirit of Rule 7 – he wished to create a mere impression of satisfying

it while flouting its purpose.

       Counsel wished to have this case “decided on the merits”. In reality, he resorts to deceptive

tactics to create a perception that plaintiff is not credible, hoping to induce plaintiff not to believe

what he knows to be, and what is, true.

       Counsel knows plaintiff is a foreign student, whose first language is not English, who has

no income, and who cannot be lawfully employed. Counsel knew at all times he has every advantage

over plaintiff – litigation experience, understanding of law and procedure – but he still resorted to


                                                                                                     28
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 29 of 43



misleading tactics that should have no place in a court of law. If counsel had a rock-solid case, why

would he go to such lengths to make his case?

        Counsel’s conduct is neither a misunderstanding nor a one-time occurrence. You cannot

accidentally edit a pdf file, change time zone on your computer, or crop an older message to have

them say something else than what’s true. Counsel simply advances a theory that plaintiff should

not be believed.

        Presenting misleading emails to damage your opponent’s credibility serves no purpose – it

wastes this Court’s time, damages the integrity of the legal profession, and secures an unjust

resolution of these proceedings.

        The Connecticut Rules of Professional Conduct have the force of law on attorneys. Under

Rule 3.3, “a lawyer shall not knowingly make a false statement of fact or law to a tribunal or fail to correct

a false statement of material fact”. Defense counsel knew the statement he makes is wrong. Plaintiff

asked if counsel wishes to withdraw his motion; he declined [suggestion-to-withdraw.pdf]. In this

instance alone, counsel clearly violated Rule 3.3.

        Defense counsel has been admitted to practice in Connecticut since September 1977. He

indicated “Ethics & Professional Responsibility” as his area of practice on CT Bar website. His

profile was last updated on March 3, 2020. [35]

        An attorney is an officer of the court and owes the court fiduciary duties and loyalty. In

extreme cases, when an officer of the court fails to correct a misrepresentation or retract false

evidence submitted to the court, it may also constitute fraud on the court. In re McCarthy, 623

N.E.2d 473, 477 (Mass. 1993).




                                                                                                           29
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 30 of 43



       The Supreme Court has held that Fed. R. Civ. P. 11 imposes on any party who signs a

pleading, motion, or other paper—whether the party’s signature is required by the Rule or is

provided voluntarily—an affirmative duty to conduct a reasonable inquiry into the facts and the

law before filing, and that the applicable standard is one of reasonableness under the

circumstances. Bus. Guides, Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 551 (1991).

       Rule 26(g) of the Federal Rules of Civil Procedure requires that an attorney of record sign

discovery-related filings, and prescribes that the signature certifies that “to the best of the person’s

knowledge, information, and belief formed after a reasonable inquiry” the discovery request,

response, or objection is “consistent with these rules and warranted by existing law. “Rule 26(g)

imposes an affirmative duty to engage in pretrial discovery in a responsible manner that is

consistent with the spirit and purposes of Rules 26 through 37. In addition, Rule 26(g) is

designed to curb discovery abuse by explicitly encouraging the imposition of sanctions. This

subdivision provides a deterrent to both excessive discovery and evasion by imposing a certification

requirement that obliges each attorney to stop and think about the legitimacy of a discovery

request, a response thereto, or an objection. … If primary responsibility for conducting discovery

is to continue to rest with the litigants, they must be obliged to act responsibly and avoid abuse. “

The Advisory Committee Notes to the 1983 Amendment to Rule 26(g). [emphasis added]

       Plaintiff is disheartened because he believed – so naively, as it turns out – that all lawyers

follow ethical rules. Plaintiff understands that Yale University has been this counsel’s key client for

thirty years – but attorney’s obligation to zealously defend a loyal client is not a license to mislead,

employ “whatever it takes” approach against the opponent, and obstruct fair proceedings before

this Court. Plaintiff will address other instances of counsel’s dubious conduct separately.


                                                                                                     30
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 31 of 43




       7. Defense Counsel Violated All Local Rules Governing Motions for Extension After
          Court Warned Counsel That He Also Must Follow Local Rules

       Court has cautioned defense counsel that he must follow Local Rules – but counsel violated

all Local Rules in his immediate filing after Court’s admonition. Such is his desire to quash – not

the notice of deposition, but plaintiff.

       District of Connecticut Local Rule 4(b) governs motions for extension of time in this

Court. Rule 4(b) has three subpoints. Defendants satisfied none.

       Under Rule 4(b)(1), Defendants, when moving for an extension, must (i) satisfy the good

cause standard; (ii) convince the Court they acted diligently; and (iii) show why, despite that

diligence, they could not satisfy the original deadline. “All motions for extensions of time must be

decided by a Judge and will not be granted except for good cause. The good cause standard requires

a particularized showing that the time limitation in question cannot reasonably be met despite the

diligence of the party seeking the extension.”

       Defendants fail to meet either element of this standard; they fail to offer even a boilerplate

argument to convince the Court otherwise. Nor could they. Defendants certainly could prepare an

answer in eleven weeks – but they never intended to.

       Local Rule 4(b)(2) requires Defendants to inquire whether plaintiff agrees or object to a

motion or, if Defendants cannot ascertain plaintiff’s position despite diligent effort and sufficient

time, they make such statement. “All motions for extensions of time shall include a statement of

the movant that (1) the movant has inquired of all non-moving parties and there is agreement or

objection to the motion, or that (2) despite diligent effort, including making the inquiry in




                                                                                                  31
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 32 of 43



sufficient time to afford non-movant a reasonable opportunity to respond, the movant cannot

ascertain the position(s) of the non-movant(s).”

        Defendants merely sent a three-sentence boilerplate email forty-five minutes before they

filed their motion, representing that plaintiff has not responded. Defense counsel made no effort,

or diligent effort, to inform himself whether or not plaintiff objects to this extension.

        Counsel could have called plaintiff; he has plaintiff’s two phone numbers, link to plaintiff’s

Zoom personal meeting room, and plaintiff’s fax number. He did not. Counsel could have

explained over text message that he wishes to move for extension, and why. He did not. Counsel

has not talked to plaintiff since March 5; he has not answered a single telephone call since. Now

he asks the Court to “relieve him from a requirement” to communicate with plaintiff via telephone

[Doc. 75]. Counsel has no intention to follow Local Rules; he uses them against plaintiff, as he

pleases. But a license to practice law is not a license to deceive.

        Local Rule 4(b)(3) requires all motions for extensions to be filed at least three days before

the deadline, unless compelling circumstances warrant an exception. “All motions for extension of

time shall be filed at least three (3) days before the deadline sought to be extended, except in cases in which

compelling circumstances warranting an extension arise during the three days before the deadline.”

Defendants filed their motion on the same day their response was due. They offer no compelling

circumstances that may justify an exception. They offer no argument why the deadline should be

extended, given that they failed to file a timely motion for extension. Any motion for extension of

time filed fewer than three days before the deadline sought to be extended shall, in addition to satisfying all

other requirements of this Rule, set forth reasons why the motion was not filed at least three days before the

deadline in question. Defendants fail to follow this requirement either. Nor could they. Meanwhile,


                                                                                                            32
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 33 of 43



Counsel advertises his practice saying he is “the reporter of the Local Rules [chosen] by the Judges

of the United States District Court for the District of Connecticut”. [36]

        Defendants engage in rule-shopping, a practice akin to venue shopping, where counsel

follows the rules that he chooses in a way he finds convenient to his present purpose, with utter

disregard to their purpose or underlying level-the-playing-field spirit. “Most courts, if not all, are

sticklers for following the rules, and it is vital for an attorney litigating cases in federal court to not

only master the Federal Rules of Civil Procedure but also the court’s local rules. Lack of familiarity

with specific rules will not only waste valuable resources and time but will also disrupt the outcome

of a case.” Mays v. Wal-Mart Stores, Inc., 330 F.R.D. 562 (C.D. Cal. 2019), reversed on appeal

Mays v. Wal-Mart Stores, Inc., No. 19-55318 (9th Cir. Mar. 17, 2020). [emphasis added]

        For this reason alone, this Court should impose sanctions on defense counsel. Nothing

short of sanctions will have a resounding effect on Defendants – Court’s warning and plaintiff’s

appeals had absolutely no effect.


        8. Defendants Cannot Establish Excusable Neglect Under Fed. R. Civ. P. 6(b)(1)(B)


        “When an act may or must be done within a specified time, the court may, for good cause,

extend the time: … (B) on motion made after the time has expired if the party failed to act because

of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).


        For the reasons already stated, Defendants’ delay was neither inadvertent nor excusable.

Even if counsel argues otherwise, courts established a high bar for excusable neglect. Failure to read

a local rule did not constitute “excusable neglect” sufficient to allow for extension of time in which

to respond to motion to dismiss for lack of personal jurisdiction and failure to state claims. Failure


                                                                                                        33
           Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 34 of 43



of plaintiff's attorney to respond to summary judgment motion in employment discrimination

action could not be excused by his other legal obligations or broken arm, which allegedly impaired his

ability to type pleadings, and thus plaintiff was not entitled to leave to file summary judgment

response instanter. That an attorney had other matters in his office which required his attention did

not constitute “excusable neglect” so as to permit extension of time to file a record on appeal on

motion filed after prescribed time had expired. Boon Partners v. Advanced Financial Concepts, Inc.,

E.D.N.C.1996, 917 F.Supp. 392. Keeton v. Morningstar, Inc., C.A.7 (Ill.) 2012, 667 F.3d 877.

Failure of Citizens' Protective League v. Clark, C.A.D.C.1949, 178 F.2d 703, 85 U.S.App.D.C. 282.

[emphasis added]



       9. Counsel Engages in Dilatory and Obstructionist Tactics That Serve No Purpose But to
          Prevent a Speedy, Just, and Inexpensive Resolution of This Action

       Counsel’s deceptive tactics are depressingly creative. In addition to (a) making false

representations to unknowing self-represented plaintiff to gain an unfair advantage; and (b) filing

personally spiced motions, counsel changed the margins in his motions for protective order [Doc.

75], in departure from Local Rules, ostensibly only to detract plaintiff from meritorious arguments

and bring that immaterial formatting violation to Court’s attention. In no other filing presented to

this Court has counsel used such margins.

       Defense counsel also alleges plaintiff misled the Court about his medical treatment. [Doc.

75] This argument is highly contrived when compared with original statements – but what

matters here is the level of argumentation Defendants engage in to have the case “decided on the

merits”.

       Plaintiff will address counsel’s other “creative tactics” at oral argument.

                                                                                                   34
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 35 of 43




        10. Defendants’ Boilerplate Request Amounts to No Request at All

        Defendants’ motion is model boilerplate that “reduces the clarity, value, and usefulness of

the interrogatories, requests, responses, and objections it accompanies”7. Obiajulu v. City of

Rochester, Dep’t of Law, 166 F.R.D. 293, 295 (W.D. N.Y. 1996) (“Such pat, generic, non-specific

objections, intoning the same boilerplate language, are inconsistent with both the letter and spirit

of the Federal Rules of Civil Procedure.”); St. Paul Reinsurance Co., LTD. v. Commercial Fin. Corp.,

198 F.R.D. 508, 511-513 (N.D. Iowa 2000) (extended criticism of boilerplate objections);

Walker v. Lakewood Condo. Owners Ass’n, 186 F.R.D. 584, 587 (C.D. Cal. 1999) (“Boilerplate,

generalized objections are inadequate and tantamount to not making any objection at all.”)

        Boilerplate filings, absent a cordial relationship between the parties, they a discourteous

least-effort practice to ostensibly meet a Court-mandated deadline – by spending one minute after

one month of not doing anything productive.

        Defense counsel and his firm has employed boilerplate motions and discovery objections

for years, both in federal courts [37-40] and in state courts [41-109]. Plaintiff is impressed with

counsel’s ability to produce thousands of words that say exactly nothing, while violating most basic

rules of discovery. In one particular case, plaintiff sought a copy of bylaws of Yale New Haven-

Hospital. After one month’ time, counsel objected because request was “overly burdensome”.

Plaintiff found the document sought in under one minute with a simple Google search.

        “A lawyer who … makes boilerplate objections to discovery requests without

particularizing their basis, or who is evasive or incomplete in responding to discovery, …, or who



7
 Gensler, Steven S. and Rosenthal, Lee H. (2017) "Breaking the Boilerplate Habit in Civil Discovery," Akron Law
Review: Vol. 51: Iss. 3, Article 3. Available at: http://ideaexchange.uakron.edu/akronlawreview/vol51/iss3/3
                                                                                                              35
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 36 of 43



delays the completion of discovery to prolong the litigation in order to achieve a tactical advantage,

or who engages in any of the myriad forms of discovery abuse that are so commonplace is . . .

hindering the adjudication process, and . . . violating his or her duty of loyalty to the “procedures

and institutions” the adversary system is intended to serve.” Mancia v. Mayflower Textile Servs. Co.,

253 F.R.D. 354, 362 (D. Md. 2008) (citation omitted).

       As the court observed in Liguria Foods, Inc. v. Griffith Laboratories, Inc., No. C 14-3041-

MWB, 2017 U.S. Dist. LEXIS 35370, at *32 (N.D. Iowa Mar. 13, 2017), "'[t]he key

requirement in both Rules 33 and 34 is that objections require 'specificity.'" So-called

"'generalized objections are inadequate and tantamount to not making any objection at all.'"

(addressing boilerplate responses in discovery).



       11. Productive Continuation of This Action Is Impossible Without Court’s Intervention

       Plaintiff is concerned whether Defendants genuinely implemented a litigation hold;

maintain any relevant records – for the purposes of this litigation, or even in the ordinary course

of business; can identify individuals responsible for issuing a written document hold; or even

whether Defendants ordinarily verify compliance with litigation obligations. Defendants’

document retention policy [110-113] lacks any specificity and suggests that university attorneys

decide, upon notice of litigation, whether the records would be preserved – a decision most

litigants would never uncover because of attorney-client privilege defense. This may inevitably

necessitate a forensic examination of Defendants’ records.

       Defense counsel cannot approach this litigation in a cooperative and professional manner.




                                                                                                   36
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 37 of 43



Parties have not met-and-conferred. Parties can’t agree on dates. Counsel’s requests, if they appear,

are open-ended (“can you agree that we need not engage in depositions at this time?”); counsel’s

answers to plaintiff’s specific requests are devoid of meaning (example).

        Counsel depicts himself as conscientious not to trouble the Honorable Court, perfectly

understanding this communication will likely be released sooner or later. (“I was hoping not to

have to trouble Judge Hall further with this matter at this time, given the national and international

emergency, which has greatly burdened the judiciary.”) Still, he filed a frivolous motion for

protective order, which Plaintiff will address separately.

        Defense counsel is known for blind stonewalling discovery tactics from other cases;

counsel’s objections frequently fail to specify the grounds for non-disclosure, provide little factual

justification for why responsive documents have been withheld, and more 8. Here, counsel



                 Your request that a witness appear in response to a subpoena on April 17 is
                 inconsistent with Judge Hall’s order that depositions are not to be scheduled until
                 after the Governor’s emergency order has been lifted.

                 The documents you seek cannot be assembled in the time you have provided.

                 The information you seek will be voluminous, but are irrelevant to this case, and
                 consist of documents that contain confidential information of other students,
                 which you are not allowed to see.


        Plaintiff will have no recourse but to move to compel and for sanctions when counsel

provides boilerplate answers and general objections. However, instead of playing that stonewalling

game at level one, plaintiff wishes to preclude such questionable practices at this time.




8
 Marty Solomon, Are the Bad Old Days of Blind Stonewalling in Discovery Finally Coming to a Close?, Jul. 26, 2017,
https://casetext.com/analysis/are-the-bad-old-days-of-blind-stonewalling-in-discovery-finally-coming-to-a-close
(discussing expensive and unproductive discovery battles that result from boilerplate objections)
                                                                                                               37
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 38 of 43



       Plaintiff will attempt to communicate with defense counsel before the scheduled

conference, yet any communication is unlikely to be productive.



                  CONCERNS ABOUT DEFENDANTS’ FUTURE CONDUCT

       In light of defense counsel’s conduct, Plaintiff is highly skeptical whether Defendants will

ever engage in meaningful discovery. Plaintiff is suspicious whether Yale met its discovery

obligations: whether Yale issued a written litigation hold notice, identified key custodians and data

stewards, ensured that custodians comply with litigation hold, or whether counsel even considered

these obligations apply to plaintiff’s case, just as they do in every other litigation. Yale’s document

retention policy is impressively vague, and can be summarized in six words: if litigation happens,

call general counsel. Plaintiff’s extensive experience from Yale suggest none of these polices is

enforced or monitored, a fact invisible to any outside counsel – the Court in particular.

       If counsel does not understand plaintiff’s claims, he may claim discovery obligations are

ill-defined. But he intentionally deprived himself of that understanding when he refused to meet

or speak with plaintiff. “It is also said that persons who know enough to blind themselves to direct

proof of critical facts in effect have actual knowledge of those facts.” United States v. Jewell, 532 F.

2d 697, 700 (CA9 1976) (en banc). “[C]ourts applying the doctrine of willful blindness hold

that defendants cannot escape the reach of these statutes by deliberately shielding themselves from

clear evidence of critical facts that are strongly suggested by the circumstances. The traditional

rationale for this doctrine is that defendants who behave in this manner are just as culpable as those

who have actual knowledge.” Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011),

citing Edwards, The Criminal Degrees of Knowledge, 17 Mod. L. Rev. 294, 302 (1954) (observing


                                                                                                     38
         Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 39 of 43



on the basis of English authorities that “up to the present day, no real doubt has been cast on the

proposition that [willful blindness] is as culpable as actual knowledge”).

        Meanwhile, Yale’s highly informal organizational structure, ostensibly designed and

maintained to minimize the risk of litigation and maximize the difficulty of external investigation,

enables counsel to advance meritless arguments that Defendants are unable to produce responsive

documents in a given time.

        To prevent further gamesmanship, parties should immediately meet-and-confer, exchange

initial disclosures under Fed. R. Civ. P. 26(a)(1)(A), and develop a discovery plan, agree on

specific mechanisms to resolve discovery disputes without judicial intervention. Parties should also

discuss how to engage in cloned discovery, which will likely reveal how and where Defendants

store relevant data (if they do). However, a written plan without judicial supervision and credible

threat of sanctions is likely to be yet another piece of paper that counsel applies liberally to suit his

client’s present needs.

        Plaintiff is concerned because counsel’s conduct is directed against plaintiff’s Fourteenth

Amendment right to seek redress in this very court, and appears to be directed at the court itself.

As Yale University struggles to send students back their property in a month, saying they are

“working on arrangements for students to retrieve other items.” [114-118], plaintiff only recently

realized that Defendants lost his exam without grading it [119-123]. Plaintiff’s grades are not a

key issue in this case, let alone this particular motion – but counsel offered a strikingly different

fact pattern regarding that very “F” grade [Doc. 37-5]. As a result, the Court could not find

likelihood of success on the merits as of March 28, 2020 [Doc. 64].




                                                                                                      39
            Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 40 of 43



           Defense counsel refused any discovery, formal or informal, on objectionable grounds stated

without specificity. “As to the depositions, we will not be producing any witnesses at this time.”

[3]. Unless otherwise ordered, discovery in this Court shall be completed within 6 months after

the filing of the complaint. Almost three months have passed – but Defendants engage in no

discovery.

         Plaintiff declines to engage in discovery journeys counsel indulged in Bagley (parties could

not agree on most case deadlines at Rule 26(f) conference or a scope of confidentiality after a

month of good faith attempts 9; counsel sought a confidentiality order whereby each document to

must be individually assessed prior to release; Yale failed to distribute litigation hold, a realization

parties reached three years after the action was commenced; counsel extensively used boilerplate

assertions of attorney-client privilege and work-product doctrine to stonewall discovery). Counsel

later wrote: “the plaintiff fails to provide a single example of a document that the defendants have

not produced.” (how could plaintiff name a document he doesn’t know exists because he was not

allowed to locate it?). Meanwhile, counsel invoked the master rule he treated so liberally here: “It

must be remembered that the very first Rule of the Federal Rules of Civil Procedure admonishes

that the rules “should be construed and administered to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1 (emphasis supplied).” [Bagley,

Doc. 35, p. 4] Bagley v. Yale Univ. et al., No. 3:13-cv-01890-CSH (D. Conn. 2014)10.

           Plaintiff is troubled that counsel treats rules of professional conduct very liberally, too.

Plaintiff’s mistrust of counsel stems from this well-established pattern of obstruction and

obfuscation engineered to remain invisible for the Court.


9
    Meanwhile, counsel
10
    In Bagley, defense counsel represented Professor Edward Snyder
                                                                                                     40
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 41 of 43



         As counsel has refused to speak to plaintiff or engage in discovery, plaintiff has located

most relevant policies and procedures at Defendant Yale University, including (i) the document

retention policy; (ii) a list of data custodians; (iii) litigation hold procedures, and others. All such

documents will be provided to counsel before the scheduling conference. Discovery shall focus on

identifying whether, if at all, these policies are reflected in reality.

         Plaintiff doubts a collegial relationship with opposing counsel is conceivable or even

possible – because counsel’s career as Yale attorney has relied on not allowing discovery at all costs.



                                        REQUEST FOR SANCTIONS

         It shall be the duty of counsel and all parties to promote the just, speedy and inexpensive

determination of every action. “Discovery is intended to operate with minimal judicial supervision

unless a dispute arises and one of the parties files a motion requiring judicial intervention.” S.L.

Sakansky & Assoc., Inc. v. Allied Am. Adjusting Co. of Florida, LLC, No. 3:05-cv-708-J-32MCR,

2007 WL 2010860, at *1 (M.D. Fla. Jul. 6, 2007). Here, only disputes have arisen.

         Counsel refuses to accept the fact that plaintiff disagrees with his theory of the case; he

instead intimidates plaintiff to abandon the case; obtained plaintiff’s confidential medical records

without a court order or a subpoena, in clear violation of federal privacy laws 11 which counsel knew

about and understood because he advanced an argument proving plaintiff’s point in one of his

many filings in Bagley. Plaintiff cannot conceive how a civil relationship between parties can exist

here.




11
  Counsel procured plaintiff’s medical records before the TRO conference on March 5 without a court order, or a
subpoena. He intentionally did not request plaintiff’s permission. Plaintiff will address that instance accordingly in a
separate filing.
                                                                                                                     41
          Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 42 of 43



          Plaintiff cautioned counsel two weeks ago that he would move for sanctions if counsel

continues to ignore him [4]. One particular email could not have been clearer: “We cannot resolve

[this issue] unless you communicate with me.” [1]. Instead, counsel filed yet another frivolous

motion [Doc. 75]. Plaintiff now moves for sanctions, and will move to strike and for sanctions

regarding the other motion.

          Plaintiff respectfully requests the Court impose sanctions it sees fit, pursuant to the

inherent powers of the Court, to deter defense counsel’s carefully designed non-compliance with

Federal and Local Rules, and restore respect to rules of professional conduct that all parties must

follow.

          Counsel has no liberty in selecting the rules he will follow, and which he will not. His

conduct must be strongly disciplined because cherry-picking rules parties are bound by contradicts

the very purpose of the law – to make otherwise unequal parties equal, and assess their case by

argument and evidence. This Court must deter counsel and other attorneys from following that

path.

                                             CONCLUSION

        “A complaint . . . is frivolous where it lacks and arguable basis either in law or fact.” Neitze

v. Williams, 490 U.S. 319, 325 (1989). Defendants’ motion is neither based in law or in fact.

        Plaintiff will address specific discovery concerns separately in writing before the conference

presently scheduled for April 20, 2020 at 2:00pm ET.

        Plaintiff respectfully requests the Court to impose sanctions it sees fit to deter dilatory tactics

designed to solely harass the opponent. Plaintiff wishes to resolve this matter with minimum

intervention of the Court; however, counsel is committed not to make this happen.


                                                                                                        42
        Case 3:20-cv-00133-JCH Document 80 Filed 04/18/20 Page 43 of 43



     For the reasons stated, Defendants’ motion for extension should be denied.


Dated: April 18, 2020 in Inyokern, California.


                                                          Respectfully submitted,
                                                          /s/ Jakub Madej

                                                          Jakub Madej
                                                          The Plaintiff

                                                          65 Dwight St
                                                          New Haven, CT 06511
                                                          j.madej@lawsheet.com
                                                          Telephone: (203) 928-8486
                                                          Facsimile: (646) 776-0066
                                                          Fax: (203) 902-0070




                                                                                      43
